DETAILED CORRESPONDENCE
This action is in response to the filing of the Application on 03/17/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For Example, Claim 2 should be re-written positively by starting with “determining parameters…” Please also note commas are missing and possibly rewording or removing the phrase “which is” to help make the claims clearer.  
Claim 1’s many instances  of “in which” also make it difficult to see if commas are missing and which clauses modify different nouns.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 4, 6 and 9 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “….the correction of the first self-position estimated value is done by correcting based on ANY ONE of “an estimated value of the self-position obtained by the second algorithm and a self-position specification value” 


Since the specification teaches, only one of the two values is used to correct the first self-position estimated value. See  [0084] and [0088] of instant application.  The specification does not teach the embodiment in Claim 2:
 
“are determined based on the time series of the one self-position out of the second self-position estimated value and the self-position specification value in a predetermined period and the time series of the first self-position estimated value in the predetermined period…” 

Therefore, the Examiner will Examine what the specification discloses, which is the embodiment in Claim 1. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150213617).

	Claim 1, Kim teaches a self-position estimation method of estimating a self-position of a mobile object by each of a plurality of algorithms using detected information of one or more sensors among a plurality of sensors from detected information of the plurality of sensors and specifying a self-position of the mobile object from estimated values of the self-positions obtained by each of the plurality of algorithms [see at least p0003 – p0007; p0040 in order to for mobile robot to autonomously move while performing tasks, localization for self-position recognition is essential. One type of localization technology is simultaneous localization and mapping (SLAM). The SLAM refers to a method of estimating the robot's absolute position while writing a map corresponding to a task-performing space by detecting surrounding environment information and processing the obtained information;  For position estimation of the existing robot, various sensors such as a global positioning system (GPS), light detection and ranging (LIDAR), and a camera have been applied along with odometry. However, the GPS may have frequent errors and operate only in an outdoor environment, and LIDAR may fail to estimate the robot's position due to non-reflection of light when used in a wide-open outdoor environment without any structures for the light to be reflected; As the components of the instant Application may be executed by software programming or software components, the inventive concept may be implemented in programming or scripting languages such as C, C++, Java, and assembler as well as various algorithms which are implemented by a combination of data structures, processes, routines, and other programming components. The functional aspects may be implemented by algorithms which are executed in one or more processors. Furthermore, the inventive concepts may adopt the existing technologies for electronic environment setting, signal processing, and/or data processing, etc.];


wherein the plurality of algorithms comprises a first algorithm which is a simultaneous localization and mapping (SLAM) algorithm and a second algorithm which is an algorithm different from the SLAM, and [see at least p006, 0017, 0018 p0045 and Fig 4 - in order to for mobile robot to autonomously move while performing tasks, localization for self-position recognition is essential. One type of localization technology is simultaneous localization and mapping (SLAM). The SLAM refers to a method of estimating the robot's absolute position while writing a map corresponding to a task-performing space by detecting surrounding environment information and processing the obtained information; The position correction unit may be configured to calculate the probability distribution by using a factor graph algorithm which uses the first posture information and the second posture information as inputs; The position estimation apparatus may further include: a memory configured to store a road information map and the lane probability distribution chart, which is predetermined for each lane, from the road information map; FIG. 4 shows an example where vectors displayed on the previous or current 3D image frames are formed as three motion clusters a, b, and c.  The clustering unit 340 may perform motion clustering by applying a Markov Random Field (MRF) optimization algorithm on the grid formed of triangles generated by a Delaunay triangulation scheme]; 
	Kim does not specifically disclose the self-position estimation method comprises a correction step of intermittently correcting a first self-position estimated value which is an estimated value of the self-position obtained by the first algorithm in accordance with any one self-position out of a second self- position estimated value which is an estimated value of the self-position obtained by the second algorithm and a self-position specification value which is the specified self-position.
	However, Kim does teach  in order to for mobile robot to autonomously move while performing tasks, localization for self-position recognition is essential. One type of localization technology is simultaneous localization and mapping (SLAM) (first algorithm).  The SLAM refers to a method of estimating the robot's absolute position while writing a map corresponding to a task-performing space by detecting surrounding environment information and processing the obtained information; a position correction unit configured to calculate a probability distribution for a current position of the moving object by using the first posture information and the second posture information, configured to correct a first probability of the probability distribution for the current position as a corrected position of the moving object, configured to calculate a composite probability distribution based on a probability of a lane section of the arbitrary lane from a lane probability distribution chart and the corrected position output from the first position correction unit, and configured to re-correct a second probability of the composite probability distribution as a final position of the moving object [see at least p0010, p0020].
	Further teaching, after the current position correction of the moving object is completed, the position estimation device 10 performs operation S500 of re-correcting the second probability, from among the composite probability, as the final position, by obtaining the probability of the lane section where the moving object is positioned from the lane probability distribution in which the lane width is divided into a plurality of sections and the probability of the moving object being positioned in each section is differently set, and calculating the composite probability for the probability of the lane section where the moving object is positioned and the position probability of the corrected moving object [see p0057 and Figs 5, 6]. FIG. 4 shows an example where vectors displayed on the previous or current 3D image frames are formed as three motion clusters a, b, and c. The clustering unit 340 may perform motion clustering by applying a Markov Random Field (MRF) optimization algorithm on the grid formed of triangles generated by a Delaunay triangulation scheme. Here, the graph-cut scheme may be used for MRF optimization.  The noise removal unit 350 forms one or more motion clusters, from which the noise has been removed, by removing the outlier for each formed motion cluster. The outlier is a vector with a high error (a vector with a significantly low consistency, corresponding to "c" of FIG. 4), and is a noise including a sensor outlier generated by a sensor noise and a motion outlier generated by the moving object. In the exemplary embodiment, the outlier may be removed by applying a random sample consensus (RANSAC) to each motion cluster. The position estimation unit 360 estimates the position of the moving object by estimating the relative position of the camera which is calculated for each motion cluster under the assumption that the moving object moves at a constant speed. At this time, the extended Kalman filter algorithm may be applied [see p0046 and fig 3 and 4].

Therefore, it would have been obvious to modify Kim to include the self-position estimation method comprises a correction step of intermittently correcting a first self-position estimated value which is an estimated value of the self-position obtained by the first algorithm in accordance with any one self-position out of a second self- position estimated value which is an estimated value of the self-position obtained by the second algorithm and a self-position specification value which is the specified self-position, providing fast accurate and reliable positional awareness to robots and self-guiding mobile platforms. Further, solutions in the field of task planning fail to include sensory data captured in real time, and thus are incapable of conducting planning or altering plans based upon changing conditions sensed in real time.




Claim 2, as best understood, see 112a above, Kim teaches the self-position estimation method according to claim 1, wherein, in the correction step, parameters for correcting the first self-position estimated value so that a track indicated by a time series of the first self-position estimated values approaches a track indicated by a time series of the one self-position  are determined based on the time series of the one self-position out of the second self-position estimated value and the self-position specification value in a predetermined period and the time series of the first self-position estimated value in the predetermined period, and the first self-position estimated value after the predetermined period is corrected using the determined parameters.
	Kim discloses SLAM refers to a method of estimating the robot's absolute position while writing a map corresponding to a task-performing space by detecting surrounding environment information and processing the obtained information; a position correction unit configured to calculate a probability distribution for a current position of the moving object by using the first posture information and the second posture information, configured to correct a first probability of the probability distribution for the current position as a corrected position of the moving object, configured to calculate a composite probability distribution based on a probability of a lane section of the arbitrary lane from a lane probability distribution chart and the corrected position output from the first position correction unit, and configured to re-correct a second probability of the composite probability distribution as a final position of the moving object [see at least p0010, p0020].
	Further teaching, after the current position correction of the moving object is completed, the position estimation device 10 performs operation S500 of re-correcting the second probability, from among the composite probability, as the final position, by obtaining the probability of the lane section where the moving object is positioned from the lane probability distribution in which the lane width is divided into a plurality of sections and the probability of the moving object being positioned in each section is differently set, and calculating the composite probability for the probability of the lane section where the moving object is positioned and the position probability of the corrected moving object [see p0057 and Figs 5, 6]. FIG. 4 shows an example where vectors displayed on the previous or current 3D image frames are formed as three motion clusters a, b, and c. The clustering unit 340 may perform motion clustering by applying a Markov Random Field (MRF) optimization algorithm on the grid formed of triangles generated by a Delaunay triangulation scheme. Here, the graph-cut scheme may be used for MRF optimization.  The noise removal unit 350 forms one or more motion clusters, from which the noise has been removed, by removing the outlier for each formed motion cluster. The outlier is a vector with a high error (a vector with a significantly low consistency, corresponding to "c" of FIG. 4), and is a noise including a sensor outlier generated by a sensor noise and a motion outlier generated by the moving object. In the exemplary embodiment, the outlier may be removed by applying a random sample consensus (RANSAC) to each motion cluster. The position estimation unit 360 estimates the position of the moving object by estimating the relative position of the camera which is calculated for each motion cluster under the assumption that the moving object moves at a constant speed. At this time, the extended Kalman filter algorithm may be applied [see p0046 and fig 3 and 4].
The factor graph algorithm method may include a prediction operation and a measurement-update operation. In the measurement-update operation, when a moving object moves, movement information (first posture information) is input, and because uncertainty is included, even if the previous position (t-1) is accurate, the current position (t) is shown as the probability distribution. At this time, the position of the moving object at the current point of time (t) may be calculated as the probability distribution by applying the second posture information as the movement model [see at least p0049. Figs 5A – C].
The Examiner understands Kim to teach that any path correction information would require the original track with its own time-series being matched up with a second track with its own time-series; otherwise the correction could not be made. 
Therefore, it would have been obvious to modify Kim to include in the correction step, parameters for correcting the first self-position estimated value so that a track indicated by a time series of the first self-position estimated values approaches a track indicated by a time series of the one self-position  are determined based on the time series of the one self-position out of the second self-position estimated value and the self-position specification value in a predetermined period and the time series of the first self-position estimated value in the predetermined period, and the first self-position estimated value after the predetermined period is corrected using the determined parameters, providing fast accurate and reliable positional awareness to robots and self-guiding mobile platforms. Further, solutions in the field of task planning fail to include sensory data captured in real time, and thus are incapable of conducting planning or altering plans based upon changing conditions sensed in real time.


Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150213617) in view of  Huang (US 20180297207). 

Claim 3, Kim discloses the self-position estimation method according to claim 1, but does not specifically disclose wherein the plurality of sensors comprises a camera that captures an image of an outside world of the mobile object, and the first algorithm is a Visual SLAM algorithm for sequentially executing a process of detecting a feature point from a captured image of the camera and a process of performing matching between the detected feature point and a feature point detected from a captured image later than the captured image. 
	However, Huang discloses during performing VSLAM position in real time, the acquired feature point description information of the current image is matched with the built database. Specifically, when the description information of the feature point is matched with the built database, use the Euclidean distance as similarity measurement of the feature points, set a threshold, and obtain the matched feature points between two image frames. If the match unit indicates that the current environmental image is in the feature database, then performs next pose correction step. If not, the current environmental image is stored into feature database;  Step 314: before calculating the pose correction of the robot, the pose correction unit calculates the ratio between the pixel distance of the image and actual distance of the camera. For example, the height of the ceiling covers an area that circle with the position of the robot as center point, and the radius of one meter, is assumed as same. As the robot uses a vertical view camera, if the image distortion is corrected, the ratio between the pixel distance of the image and actual distance of the camera is identified as a fix level when the internal parameter in the camera is maintained at a fixed level. The above fixed level is assumed as parameter k, this parameter k is calculated by matched data in the feature database. First, the feature point of the current frame F is matched with feature database, for the matched frame Fr1, Fr2, the shifted distance d (Fr1, Fr2) between two set of data can be calculated according to the position of the robot recorded in the data, and pixel shift pd (Fr1, Fr2) between two image frame can be calculated according to the feature point information recorded in the two set of data [see at least Fig 3 and p0026 – p0035 and Fig 3].

Therefore, it would have been obvious to modify Kim to include wherein the plurality of sensors comprises a camera that captures an image of an outside world of the mobile object, and the first algorithm is a Visual SLAM algorithm for sequentially executing a process of detecting a feature point from a captured image of the camera and a process of performing matching between the detected feature point and a feature point detected from a captured image later than the captured image, providing fast accurate and reliable positional awareness to robots and self-guiding mobile platforms. Further, solutions in the field of task planning fail to include sensory data captured in real time, and thus are incapable of conducting planning or altering plans based upon changing conditions sensed in real time.

Claim 4, Kim as modified discloses the self-position estimation method according to claim 2, but does not specifically disclose wherein the plurality of sensors comprises a camera that captures an image of an outside world of the mobile object, and the first algorithm is a Visual SLAM algorithm for sequentially executing a process of detecting a feature point from a captured image of the camera and a process of performing matching between the detected feature point and a feature point detected from a captured image later than the captured image.
However, Huang discloses during performing VSLAM position in real time, the acquired feature point description information of the current image is matched with the built database. Specifically, when the description information of the feature point is matched with the built database, use the Euclidean distance as similarity measurement of the feature points, set a threshold, and obtain the matched feature points between two image frames. If the match unit indicates that the current environmental image is in the feature database, then performs next pose correction step. If not, the current environmental image is stored into feature database.
Step 314: before calculating the pose correction of the robot, the pose correction unit calculates the ratio between the pixel distance of the image and actual distance of the camera. For example, the height of the ceiling covers an area that circle with the position of the robot as center point, and the radius of one meter, is assumed as same. As the robot uses a vertical view camera, if the image distortion is corrected, the ratio between the pixel distance of the image and actual distance of the camera is identified as a fix level when the internal parameter in the camera is maintained at a fixed level. The above fixed level is assumed as parameter k, this parameter k is calculated by matched data in the feature database. First, the feature point of the current frame F is matched with feature database, for the matched frame Fr1, Fr2, the shifted distance d (Fr1, Fr2) between two set of data can be calculated according to the position of the robot recorded in the data, and pixel shift pd (Fr1, Fr2) between two image frame can be calculated according to the feature point information recorded in the two set of data [see at least Fig 3 and p0026 – p0035 and Fig 3].

Therefore, it would have been obvious to modify Kim to include wherein the plurality of sensors comprises a camera that captures an image of an outside world of the mobile object, and the first algorithm is a Visual SLAM algorithm for sequentially executing a process of detecting a feature point from a captured image of the camera and a process of performing matching between the detected feature point and a feature point detected from a captured image later than the captured image, providing fast accurate and reliable positional awareness to robots and self-guiding mobile platforms. Further, solutions in the field of task planning fail to include sensory data captured in real time, and thus are incapable of conducting planning or altering plans based upon changing conditions sensed in real time.




Claim(s) 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150213617) in view of  Akira (JP2011128020A).

Claim 5,  Kim discloses the self-position estimation method according to claim 1, but does not specifically disclose wherein  the plurality of sensors comprises a distance measurement sensor that measures a distance of the mobile object to an external object and the second algorithm is an algorithm for estimating the self-position of the mobile object using distance measurement data obtained by the distance measurement sensor and a particulate filter. 
	However, Akira discloses an algorithm called particle filter, which simultaneously detects and tracks an object, is used for position / attitude control of an autonomous mobile body. Since the position / attitude control using the particle filter requires a small amount of calculation, real-time processing is possible, and relatively high control accuracy can be obtained even at this stage. A particle filter processing unit that performs an image position coordinate of the moving body calculated by the second measurement unit before the moving body approaches the target [see at least p0007, p0009].
	
Further teaching, a moving body position estimation device described in the present specification is provided in a moving body, and includes a first measurement unit that measures a distance from an object around the moving body, and a moving target of the moving body that is provided in the moving body. A target image, and a second measuring unit that calculates a position coordinate of the moving body by measuring the position and orientation of the target from the image, and acquires state transition information related to the state transition of the moving body.  The position coordinate of the moving body is estimated from the state acquisition unit, the distance information measured by the first measurement unit, the image position coordinate information measured by the second measurement unit, and the state transition information acquired by the state acquisition unit. A particle filter processing unit that performs an image position coordinate of the moving body calculated by the second measurement unit before the moving body approaches the target [see at least p0009].
Also disclosing, a sample presetting unit that randomly sets a plurality of sample coordinates arranged in a scattered manner, and a plurality of sample coordinates set by the sample presetting unit, after the moving body is approaching the target, the plurality of sample coordinates a sample evaluation unit that evaluates suitability of the plurality of sample coordinates using image position coordinates of the moving body based on the image of the target reacquired by the second measurement unit; and an evaluation result by the sample evaluation unit a re-sampling unit that resets a plurality of sample coordinates based on the distance information, distance information re-measured by the first measuring unit after the re-sampling unit resets the plurality of samples, and the second measuring unit re-measures a first correction unit that performs correction processing of the plurality of sample coordinates after the resetting based on at least one of the image position coordinate information to be performed; When the moving body is approaching the target, based on the state transition information acquired by the state acquisition unit, the plurality of sample coordinates after the correction processing by the first correction unit is corrected again, and after the re-correction A second correction unit that delivers a plurality of sample coordinates to the sample evaluation unit [see at least p0009].

Therefore, it would have been obvious to modify Kim to include wherein  the plurality of sensors comprises a distance measurement sensor that measures a distance of the mobile object to an external object and the second algorithm is an algorithm for estimating the self-position of the mobile object using distance measurement data obtained by the distance measurement sensor and a particulate filter, providing a small amount of calculation, real-time processing and relatively high control accuracy can be obtained.

Claim 6, Kim discloses the self-position estimation method according to claim 2, 
but does not specifically disclose wherein  the plurality of sensors comprises a distance measurement sensor that measures a distance of the mobile object to an external object and the second algorithm is an algorithm for estimating the self-position of the mobile object using distance measurement data obtained by the distance measurement sensor and a particulate filter. 
	However, Akira discloses an algorithm called particle filter, which simultaneously detects and tracks an object, is used for position / attitude control of an autonomous mobile body. Since the position / attitude control using the particle filter requires a small amount of calculation, real-time processing is possible, and relatively high control accuracy can be obtained even at this stage. A particle filter processing unit that performs an image position coordinate of the moving body calculated by the second measurement unit before the moving body approaches the target [see at least p0007, p0009].
	Further teaching, a moving body position estimation device described in the present specification is provided in a moving body, and includes a first measurement unit that measures a distance from an object around the moving body, and a moving target of the moving body that is provided in the moving body. A target image, and a second measuring unit that calculates a position coordinate of the moving body by measuring the position and orientation of the target from the image, and acquires state transition information related to the state transition of the moving body.  The position coordinate of the moving body is estimated from the state acquisition unit, the distance information measured by the first measurement unit, the image position coordinate information measured by the second measurement unit, and the state transition information acquired by the state acquisition unit. A particle filter processing unit that performs an image position coordinate of the moving body calculated by the second measurement unit before the moving body approaches the target [see at least p0009].
Also disclosing, a sample presetting unit that randomly sets a plurality of sample coordinates arranged in a scattered manner, and a plurality of sample coordinates set by the sample presetting unit, after the moving body is approaching the target, the plurality of sample coordinates a sample evaluation unit that evaluates suitability of the plurality of sample coordinates using image position coordinates of the moving body based on the image of the target reacquired by the second measurement unit; and an evaluation result by the sample evaluation unit a re-sampling unit that resets a plurality of sample coordinates based on the distance information, distance information re-measured by the first measuring unit after the re-sampling unit resets the plurality of samples, and the second measuring unit re-measures a first correction unit that performs correction processing of the plurality of sample coordinates after the resetting based on at least one of the image position coordinate information to be performed; When the moving body is approaching the target, based on the state transition information acquired by the state acquisition unit, the plurality of sample coordinates after the correction processing by the first correction unit is corrected again, and after the re-correction A second correction unit that delivers a plurality of sample coordinates to the sample evaluation unit [see at least p0009].

Therefore, it would have been obvious to modify Kim to include wherein  the plurality of sensors comprises a distance measurement sensor that measures a distance of the mobile object to an external object and the second algorithm is an algorithm for estimating the self-position of the mobile object using distance measurement data obtained by the distance measurement sensor and a particulate filter, providing a small amount of calculation, real-time processing and relatively high control accuracy can be obtained.









Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150213617) in view of  Huang (US 20180297207)  and Akira (JP2011128020A).

Claim 7, Kim discloses the self-position estimation method according to claim 3, but does not specifically disclose wherein  the plurality of sensors comprises a distance measurement sensor that measures a distance of the mobile object to an external object and the second algorithm is an algorithm for estimating the self-position of the mobile object using distance measurement data obtained by the distance measurement sensor and a particulate filter. 
	However, Akira discloses an algorithm called particle filter, which simultaneously detects and tracks an object, is used for position / attitude control of an autonomous mobile body. Since the position / attitude control using the particle filter requires a small amount of calculation, real-time processing is possible, and relatively high control accuracy can be obtained even at this stage. A particle filter processing unit that performs an image position coordinate of the moving body calculated by the second measurement unit before the moving body approaches the target [see at least p0007, p0009].
	
Further teaching, a moving body position estimation device described in the present specification is provided in a moving body, and includes a first measurement unit that measures a distance from an object around the moving body, and a moving target of the moving body that is provided in the moving body. A target image, and a second measuring unit that calculates a position coordinate of the moving body by measuring the position and orientation of the target from the image, and acquires state transition information related to the state transition of the moving body.  The position coordinate of the moving body is estimated from the state acquisition unit, the distance information measured by the first measurement unit, the image position coordinate information measured by the second measurement unit, and the state transition information acquired by the state acquisition unit. A particle filter processing unit that performs an image position coordinate of the moving body calculated by the second measurement unit before the moving body approaches the target [see at least p0009].
Also disclosing, a sample presetting unit that randomly sets a plurality of sample coordinates arranged in a scattered manner, and a plurality of sample coordinates set by the sample presetting unit, after the moving body is approaching the target, the plurality of sample coordinates a sample evaluation unit that evaluates suitability of the plurality of sample coordinates using image position coordinates of the moving body based on the image of the target reacquired by the second measurement unit; and an evaluation result by the sample evaluation unit a re-sampling unit that resets a plurality of sample coordinates based on the distance information, distance information re-measured by the first measuring unit after the re-sampling unit resets the plurality of samples, and the second measuring unit re-measures a first correction unit that performs correction processing of the plurality of sample coordinates after the resetting based on at least one of the image position coordinate information to be performed; When the moving body is approaching the target, based on the state transition information acquired by the state acquisition unit, the plurality of sample coordinates after the correction processing by the first correction unit is corrected again, and after the re-correction A second correction unit that delivers a plurality of sample coordinates to the sample evaluation unit [see at least p0009].

Therefore, it would have been obvious to modify Kim as modified to include wherein  the plurality of sensors comprises a distance measurement sensor that measures a distance of the mobile object to an external object and the second algorithm is an algorithm for estimating the self-position of the mobile object using distance measurement data obtained by the distance measurement sensor and a particulate filter, providing a small amount of calculation, real-time processing and relatively high control accuracy can be obtained.












Claim(s) 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150213617) in view of Rowe (DE 19859169A1).

Claim 8, Kim discloses the self-position estimation method according to claim 1, but does not specifically disclose further comprising: a step of inputting a state quantity related to certainty of the self-positions estimated by each of the algorithms to a learned neural network and determining a weighting factor for each of the plurality of algorithms by the neural network from the input state quantity for each of the plurality of algorithms,  the state quantity being one or more state quantities obtained through an estimation process of each algorithm, wherein a self-position obtained by combining the self-positions estimated by the plurality of algorithms with each other using the determined weighting factors is specified as a self- position specification value of the mobile object.
	First, the Examiner understands “state quantity” to be a covariance or speed/angular velocity; and at least a position location of the mobile robot [see instant application 0027,0038].
	However, Rowe discloses a system and method for controlling the movement of robotic or remotely controlled machines, and more particularly to a learning algorithm for modifying the control parameters of remotely controlled machines during earthmoving operations.
	


Further disclosing, a motion planning algorithm is used to control an autonomous machine.  The motion planning algorithm consists of a skeleton or script that captures the general direction of motion while parameters in the script are populated with the kinematic details for a particular machine and group of motions.
A learning algorithm calculates the script parameters, feeding back the machine's performance and performance during the previous cycle with the current parameter set.
The parameters are adjusted to improve the machine's performance and quality during subsequent work cycles. The new parameters are calculated and evaluated by the learning algorithm using a look-ahead function approximator to test various working criteria, e.g. the time required to complete a task and the accuracy with which the task was performed.
The work or performance criteria are weighted such that predicting the outcome of alternative moves emphasizes the performance criteria considered most important.
 With the accumulation of data from repeated movements, the algorithm uses the history of the results of different movements to recalculate and refine the parameters and improve the quality of work. The work or performance criteria are weighted such that predicting the outcome of alternative moves emphasizes the performance criteria considered most important. With the accumulation of data from repeated movements, the algorithm uses the history of the results of different movements to recalculate and refine the parameters and improve the quality of work [pooo8].
The optimization routine uses the function approximator 36 to predict the outcome of an upcoming machine action, which is used to calculate a rank for that action. The function approximator 36 uses a locally weighted linear regression algorithm to calculate the predicted results in this embodiment.  A weighted scheme is used in the preferred embodiment to emphasize previously stored parameters that are closer to the "candidate" parameters. The following weighting function is one of many that can be used: where wi is the weight assigned to the ith group of parameters in the database, i is between 1 and n, n is the number of cycles for which data is stored, xi is the ith data point, i.e. H. the set of parameters used in recording the data point, input the set of one or more "candidate" parameters input to the function approximator 36 whose output is being predicted, K the kernel width scaling the exponential term, and D is a Euclidean distance function returning the squared distance between the input and the ith data point [see at least p0008, p0016, p0021 – 0026].
Therefore, it would have been obvious to modify Kim as modified to include a step of inputting a state quantity related to certainty of the self-positions estimated by each of the algorithms to a learned neural network and determining a weighting factor for each of the plurality of algorithms by the neural network from the input state quantity for each of the plurality of algorithms,  the state quantity being one or more state quantities obtained through an estimation process of each algorithm, wherein a self-position obtained by combining the self-positions estimated by the plurality of algorithms with each other using the determined weighting factors is specified as a self- position specification value of the mobile object, providing weighted calculations in an algorithm while utilizing a neural network is known and obvious in the art, also this seeks to provide autonomous monitoring motion planning and to improve the machine’s performance. 


Claim 9, Kim discloses the self-position estimation method according to claim 2, further comprising: a step of inputting a state quantity related to certainty of the self-positions estimated by each of the algorithms to a learned neural network and determining a weighting factor for each of the plurality of algorithms by the neural network from the input state quantity for each of the plurality of algorithms, the state quantity being one or more state quantities obtained through an estimation process of each algorithm, wherein a self-position obtained by combining the self-positions estimated by the plurality of algorithms with each other using the determined weighting factors is specified as a self- position specification value of the mobile object.
	First, the Examiner understands “state quantity” to be a covariance or speed/angular velocity; and at least a position location of the mobile robot [see instant application 0027,0038].
	However, Rowe discloses a system and method for controlling the movement of robotic or remotely controlled machines, and more particularly to a learning algorithm for modifying the control parameters of remotely controlled machines during earthmoving operations.
	


Further disclosing, a motion planning algorithm is used to control an autonomous machine.  The motion planning algorithm consists of a skeleton or script that captures the general direction of motion while parameters in the script are populated with the kinematic details for a particular machine and group of motions.
A learning algorithm calculates the script parameters, feeding back the machine's performance and performance during the previous cycle with the current parameter set.
The parameters are adjusted to improve the machine's performance and quality during subsequent work cycles. The new parameters are calculated and evaluated by the learning algorithm using a look-ahead function approximator to test various working criteria, e.g. the time required to complete a task and the accuracy with which the task was performed.
The work or performance criteria are weighted such that predicting the outcome of alternative moves emphasizes the performance criteria considered most important.
 With the accumulation of data from repeated movements, the algorithm uses the history of the results of different movements to recalculate and refine the parameters and improve the quality of work. The work or performance criteria are weighted such that predicting the outcome of alternative moves emphasizes the performance criteria considered most important. With the accumulation of data from repeated movements, the algorithm uses the history of the results of different movements to recalculate and refine the parameters and improve the quality of work [pooo8].
The optimization routine uses the function approximator 36 to predict the outcome of an upcoming machine action, which is used to calculate a rank for that action. The function approximator 36 uses a locally weighted linear regression algorithm to calculate the predicted results in this embodiment.  A weighted scheme is used in the preferred embodiment to emphasize previously stored parameters that are closer to the "candidate" parameters. The following weighting function is one of many that can be used: where wi is the weight assigned to the ith group of parameters in the database, i is between 1 and n, n is the number of cycles for which data is stored, xi is the ith data point, i.e. H. the set of parameters used in recording the data point, input the set of one or more "candidate" parameters input to the function approximator 36 whose output is being predicted, K the kernel width scaling the exponential term, and D is a Euclidean distance function returning the squared distance between the input and the ith data point [see at least p0008,  p0016, p0021 – 0026].
Therefore, it would have been obvious to modify Kim as modified to include a step of inputting a state quantity related to certainty of the self-positions estimated by each of the algorithms to a learned neural network and determining a weighting factor for each of the plurality of algorithms by the neural network from the input state quantity for each of the plurality of algorithms,  the state quantity being one or more state quantities obtained through an estimation process of each algorithm, wherein a self-position obtained by combining the self-positions estimated by the plurality of algorithms with each other using the determined weighting factors is specified as a self- position specification value of the mobile object, providing weighted calculations in an algorithm while utilizing a neural network is known and obvious in the art, also this seeks to provide autonomous monitoring motion planning and to improve the machine’s performance. 

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150213617) in view of  Huang (US 20180297207) and Rowe (DE 19859169A1).

	Claim 10, Kim discloses the self-position estimation method according to claim 3, but does not specifically disclose further comprising:
a step of inputting a state quantity related to certainty of the self-positions estimated by each of the algorithms to a learned neural network and determining a weighting factor for each of the plurality of algorithms by the neural network from the input state quantity for each of the plurality of algorithms, the state quantity being one or more state quantities obtained through an estimation process of each algorithm,
wherein a self-position obtained by combining the self-positions estimated by the plurality of algorithms with each other using the determined weighting factors is specified as a self-position specification value of the mobile object.
First, the Examiner understands “state quantity” to be a covariance or speed/angular velocity; and at least a position location of the mobile robot [see instant application 0027,0038].
	However, Rowe discloses a system and method for controlling the movement of robotic or remotely controlled machines, and more particularly to a learning algorithm for modifying the control parameters of remotely controlled machines during earthmoving operations.
	


Further disclosing, a motion planning algorithm is used to control an autonomous machine.  The motion planning algorithm consists of a skeleton or script that captures the general direction of motion while parameters in the script are populated with the kinematic details for a particular machine and group of motions.
A learning algorithm calculates the script parameters, feeding back the machine's performance and performance during the previous cycle with the current parameter set.
The parameters are adjusted to improve the machine's performance and quality during subsequent work cycles. The new parameters are calculated and evaluated by the learning algorithm using a look-ahead function approximator to test various working criteria, e.g. the time required to complete a task and the accuracy with which the task was performed.
The work or performance criteria are weighted such that predicting the outcome of alternative moves emphasizes the performance criteria considered most important.
 With the accumulation of data from repeated movements, the algorithm uses the history of the results of different movements to recalculate and refine the parameters and improve the quality of work. The work or performance criteria are weighted such that predicting the outcome of alternative moves emphasizes the performance criteria considered most important. With the accumulation of data from repeated movements, the algorithm uses the history of the results of different movements to recalculate and refine the parameters and improve the quality of work [pooo8].
The optimization routine uses the function approximator 36 to predict the outcome of an upcoming machine action, which is used to calculate a rank for that action. The function approximator 36 uses a locally weighted linear regression algorithm to calculate the predicted results in this embodiment.  A weighted scheme is used in the preferred embodiment to emphasize previously stored parameters that are closer to the "candidate" parameters. The following weighting function is one of many that can be used: where wi is the weight assigned to the ith group of parameters in the database, i is between 1 and n, n is the number of cycles for which data is stored, xi is the ith data point, i.e. H. the set of parameters used in recording the data point, input the set of one or more "candidate" parameters input to the function approximator 36 whose output is being predicted, K the kernel width scaling the exponential term, and D is a Euclidean distance function returning the squared distance between the input and the ith data point [see at least p0008,  p0016, p0021 – 0026].
Therefore, it would have been obvious to modify Kim as modified to include a step of inputting a state quantity related to certainty of the self-positions estimated by each of the algorithms to a learned neural network and determining a weighting factor for each of the plurality of algorithms by the neural network from the input state quantity for each of the plurality of algorithms,  the state quantity being one or more state quantities obtained through an estimation process of each algorithm, wherein a self-position obtained by combining the self-positions estimated by the plurality of algorithms with each other using the determined weighting factors is specified as a self- position specification value of the mobile object, providing weighted calculations in an algorithm while utilizing a neural network is known and obvious in the art, also this seeks to provide autonomous monitoring motion planning and to improve the machine’s performance. 


Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20150213617) in view of  Akira (JP2011128020A) and Rowe (DE 19859169A1).

Claim 11, The self-position estimation method according to claim 5, but does not specifically disclose further comprising:
a step of inputting a state quantity related to certainty of the self-positions estimated by each of the algorithms to a learned neural network and determining a weighting factor for each of the plurality of algorithms by the neural network from the input state quantity for each of the plurality of algorithms, the state quantity being one or more state quantities obtained through an estimation process of each algorithm, wherein a self-position obtained by combining the self-positions estimated by the plurality of algorithms with each other using the determined weighting factors is specified as a self- position specification value of the mobile object.
First, the Examiner understands “state quantity” to be a covariance or speed/angular velocity; and at least a position location of the mobile robot [see instant application 0027,0038].
	

However, Rowe discloses a system and method for controlling the movement of robotic or remotely controlled machines, and more particularly to a learning algorithm for modifying the control parameters of remotely controlled machines during earthmoving operations.
	
Further disclosing, a motion planning algorithm is used to control an autonomous machine.  The motion planning algorithm consists of a skeleton or script that captures the general direction of motion while parameters in the script are populated with the kinematic details for a particular machine and group of motions.
A learning algorithm calculates the script parameters, feeding back the machine's performance and performance during the previous cycle with the current parameter set.
The parameters are adjusted to improve the machine's performance and quality during subsequent work cycles. The new parameters are calculated and evaluated by the learning algorithm using a look-ahead function approximator to test various working criteria, e.g. the time required to complete a task and the accuracy with which the task was performed.
The work or performance criteria are weighted such that predicting the outcome of alternative moves emphasizes the performance criteria considered most important.
 With the accumulation of data from repeated movements, the algorithm uses the history of the results of different movements to recalculate and refine the parameters and improve the quality of work. The work or performance criteria are weighted such that predicting the outcome of alternative moves emphasizes the performance criteria considered most important. With the accumulation of data from repeated movements, the algorithm uses the history of the results of different movements to recalculate and refine the parameters and improve the quality of work [pooo8].
The optimization routine uses the function approximator 36 to predict the outcome of an upcoming machine action, which is used to calculate a rank for that action. The function approximator 36 uses a locally weighted linear regression algorithm to calculate the predicted results in this embodiment.  A weighted scheme is used in the preferred embodiment to emphasize previously stored parameters that are closer to the "candidate" parameters. The following weighting function is one of many that can be used: where wi is the weight assigned to the ith group of parameters in the database, i is between 1 and n, n is the number of cycles for which data is stored, xi is the ith data point, i.e. H. the set of parameters used in recording the data point, input the set of one or more "candidate" parameters input to the function approximator 36 whose output is being predicted, K the kernel width scaling the exponential term, and D is a Euclidean distance function returning the squared distance between the input and the ith data point [see at least p0008,  p0016, p0021 – 0026].
Therefore, it would have been obvious to modify Kim as modified to include a step of inputting a state quantity related to certainty of the self-positions estimated by each of the algorithms to a learned neural network and determining a weighting factor for each of the plurality of algorithms by the neural network from the input state quantity for each of the plurality of algorithms,  the state quantity being one or more state quantities obtained through an estimation process of each algorithm, wherein a self-position obtained by combining the self-positions estimated by the plurality of algorithms with each other using the determined weighting factors is specified as a self- position specification value of the mobile object, providing weighted calculations in an algorithm while utilizing a neural network is known and obvious in the art, also this seeks to provide autonomous monitoring motion planning and to improve the machine’s performance. 







Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Renee M. LaRose/
Examiner, Art Unit 3664
	
	/ABBY Y LIN/            Supervisory Patent Examiner, Art Unit 3664